MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                       FILED
regarded as precedent or cited before any                         Jun 10 2016, 8:59 am

court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kevin Wild                                               Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Larry D. Allen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Leandale Glenn,                                          June 10, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1512-CR-2105
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Crawford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G09-1412-F6-55420



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2105 | June 10, 2016       Page 1 of 5
                                Case Summary and Issue
[1]   Following a bench trial, Leandale Glenn was convicted of theft as a Level 6

      felony. Glenn appeals, raising the sole issue of whether the evidence is

      sufficient to support his conviction. Concluding the evidence is sufficient, we

      affirm.



                            Facts and Procedural History
[2]   On December 17, 2014, a Marsh Supermarket loss prevention officer (“LPO”)

      was monitoring a security camera feed when he observed Glenn select a jar of

      moonshine and remove the jar’s lid in the middle of the liquor section. Glenn

      consumed about three-quarters of the moonshine and returned the jar to the

      shelf. He then walked to the front of the store, passed the cash registers, and

      entered the restroom. The LPO followed Glenn into the restroom to confront

      him about the moonshine. Glenn smelled of alcohol and appeared to be

      intoxicated. Glenn admitted he drank the moonshine and could not pay for it,

      so the LPO called the police.


[3]   The State charged Glenn with theft with a prior conviction, a Level 6 felony.

      At the conclusion of a bench trial, the trial court found Glenn guilty as charged.

      The trial court sentenced Glenn to 545 days, with 180 days served in

      community corrections and 365 days suspended to probation. This appeal

      followed.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2105 | June 10, 2016   Page 2 of 5
                                 Discussion and Decision
                                     I. Standard of Review
[4]   In reviewing the sufficiency of the evidence to support a conviction, we neither

      reweigh the evidence nor judge the credibility of witnesses. Willis v. State, 27

      N.E.3d 1065, 1066 (Ind. 2015). We consider only the evidence supporting the

      judgment and any reasonable inferences drawn therefrom. Id. We will affirm

      the conviction “if there is substantial evidence of probative value supporting

      each element of the crime from which a reasonable trier of fact could have

      found the defendant guilty beyond a reasonable doubt.” Walker v. State, 998

      N.E.2d 724, 726 (Ind. 2013) (citation omitted). A theft conviction may be

      sustained by circumstantial evidence alone “if that circumstantial evidence

      supports a reasonable inference of guilt.” Hayworth v. State, 798 N.E.2d 503,

      507 (Ind. Ct. App. 2003).


                                 II. Sufficiency of Evidence
[5]   A person commits theft when he “knowingly or intentionally exerts

      unauthorized control over property of another person, with intent to deprive the

      other person of any part of its value or use.” Ind. Code § 35-43-4-2(a). The

      offense is a Level 6 felony if the person has a prior unrelated conviction for theft

      or criminal conversion. Ind. Code § 35-43-4-2(a)(1)(C). Glenn argues the

      evidence is insufficient to support his conviction because the State failed to

      prove the moonshine was the property of another or that his control over it was

      unauthorized. We disagree.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2105 | June 10, 2016   Page 3 of 5
[6]   Glenn argues the State failed to establish the moonshine was the property of

      another because there was no evidence disproving the possibility that Glenn

      carried the jar into the store. We decline his invitation to reweigh the evidence.

      The LPO testified he observed Glenn remove the jar of moonshine from a shelf

      inside the store and then return the jar to the shelf once he consumed most of its

      contents. This testimony is sufficient evidence from which the trial court could

      reasonably infer the moonshine belonged to Marsh.


[7]   Glenn further argues the State failed to prove his control was unauthorized

      because the LPO “could not possibly have known” whether any of Marsh’s

      other employees gave Glenn permission to drink the moonshine. Brief of

      Appellant at 10. “Unauthorized” control refers to control that is “without the

      other person’s consent” or “in a manner or to an extent other than that to which

      the other person has consented.” Ind. Code § 35-43-4-1(b)(1), (2). The LPO

      observed Glenn drink the moonshine and then return the mostly empty jar to

      the shelf. When the LPO confronted Glenn, Glenn admitted he drank the

      moonshine and stated he could not pay for it. At trial, the LPO recounted this

      sequence of events and testified Glenn consumed the moonshine without

      Marsh’s permission. The LPO’s testimony is sufficient evidence from which

      the trial court could reasonably infer Glenn’s control of the moonshine was

      “unauthorized.” Glenn’s statement that he could not pay for the moonshine

      would make no sense if he had acted with the store’s permission, and it is

      reasonable to infer Marsh did not give Glenn permission to guzzle the

      moonshine in the middle of the liquor section without paying for it. Glenn’s


      Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2105 | June 10, 2016   Page 4 of 5
      argument to the contrary is again nothing more than a request for this court to

      reweigh the evidence.



                                              Conclusion
[8]   The evidence is sufficient to support Glenn’s conviction for theft. We therefore

      affirm.


[9]   Affirmed.


      Najam, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A05-1512-CR-2105 | June 10, 2016   Page 5 of 5